ORDER
On a poll of the court on the petition for rehearing en banc there voted in favor of rehearing en banc Judges Murnaghan, M. Blane Michael and Motz, and there voted against rehearing en banc Judges Widener, Ervin, Niemeyer, Luttig, Williams and Trax-ler.
It is accordingly ADJUDGED and ORDERED that the petition for rehearing en banc shall be, and it hereby is, denied.
The panel considered the petition for rehearing and is of opinion it is without merit.
It is accordingly ADJUDGED and ORDERED that the petition for rehearing shall be, and it hereby is, denied.
With the concurrence of Judge James H. Michael.
Judge Hall dissents. He would grant the petition for rehearing for the reasons expressed in his separate opinion filed with the opinion of the panel.
Chief Judge Wilkinson, and Judges Wilkins, Hamilton and King, being disqualified, did not participate in this decision.